United States Court of Appeals
      for the Federal Circuit
                ______________________

     UNITED STEEL AND FASTENERS, INC.,
            Plaintiff-Cross-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellant

    SHAKEPROOF ASSEMBLY COMPONENTS
   DIVISION OF ILLINOIS TOOL WORKS, INC.,
                   Defendant
             ______________________

                 2017-2168, 2017-2188
                ______________________

   Appeals from the United States Court of International
Trade in No. 1:13-cv-00270-JCG, Judge Jennifer Choe-
Groves.
               ______________________

              Decided: January 13, 2020
               ______________________

     NED H. MARSHAK, Grunfeld, Desiderio, Lebowitz, Sil-
verman & Klestadt LLP, New York, NY, argued for plain-
tiff-cross-appellant. Also represented by EDWARD B.
ACKERMAN; KAVITA MOHAN, ANDREW THOMAS SCHUTZ,
Washington, DC.

   MICHAEL D. SNYDER, Commercial Litigation Branch,
2             UNITED STEEL AND FASTENERS v. UNITED STATES




Civil Division, United States Department of Justice, Wash-
ington, DC, argued for defendant-appellant. Also repre-
sented by ROBERT EDWARD KIRSCHMAN, JR., PATRICIA M.
MCCARTHY, JOSEPH H. HUNT; JESSICA DIPIETRO, NANDA
SRIKANTAIAH, Office of Chief Counsel for Trade Enforce-
ment and Compliance, United States Department of Com-
merce, Washington, DC.
                  ______________________

    Before MOORE, REYNA, and STOLL, Circuit Judges.
REYNA, Circuit Judge.
     The United States Department of Commerce appeals
the United States Court of International Trade’s determi-
nation that Commerce lacks authority to retroactively sus-
pend liquidation of helical spring lock washers entered on
or after the issuance date of an antidumping duty order.
United Steel and Fasteners, Inc., an importer of the helical
spring lock washers under investigation, cross-appeals the
Court of International Trade’s affirmance of Commerce’s
determination that its washers are within the scope of the
antidumping duty order. Because we conclude that Com-
merce’s retroactivity determination was improper and sub-
stantial evidence supports Commerce’s scope ruling, we
affirm.
                        BACKGROUND
                   I.   The ADD Order
     Shakeproof Assembly Components Division of Illinois
Tool Works Inc. (“Shakeproof”) is a U.S. domestic producer
of lock washers. In 1992, Shakeproof filed a petition (the
“Petition”) for the imposition of antidumping duties on im-
ports of certain helical spring lock washers from China. Af-
ter examining the Petition, Commerce initiated an
antidumping investigation. Commerce determined that
imports of certain helical spring lock washers from China
were being sold at less than fair value, and on October 19,
UNITED STEEL AND FASTENERS v. UNITED STATES                  3



1993, it issued the antidumping duty order at issue in this
appeal. See Certain Helical Spring Lock Washers From the
People’s Republic of China, 58 Fed. Reg. 53,914 (Dep’t of
Commerce Oct. 19, 1993), as amended, 58 Fed. Reg. 61,859
(Dep’t of Commerce Nov. 23, 1993) (“ADD Order”). Com-
merce’s ADD Order describes the subject merchandise as
follows:
   [C]ertain helical spring lock washers (HSLWs) are
   circular washers of carbon steel, of carbon alloy
   steel, or of stainless steel, heat-treated or non heat-
   treated, plated or non-plated, with ends that are
   off-line. HSLWs are designed to: (1) Function as a
   spring to compensate for developed looseness be-
   tween the component parts of a fastened assembly;
   (2) distribute the load over a larger area for screws
   or bolts; and (3) provide a hardened bearing sur-
   face. The scope does not include internal or exter-
   nal tooth washers, nor does it include spring lock
   washers made of other metals, such as copper. The
   lock washers subject to this investigation are cur-
   rently classifiable under subheading 7318.21.0000
   of the Harmonized Tariff Schedule of the United
   States (HTSUS).
ADD Order, 58 Fed. Reg. at 53,914–15.
                     II. Scope Ruling
   United Steel and Fasteners, Inc., (“US&F”) is a U.S.
importer of lock washers that meet the specifications of the
American Railway Engineering and Maintenance-of-Way
4             UNITED STEEL AND FASTENERS v. UNITED STATES




Association (“AREMA”). 1 US&F imports the washers un-
der HTSUS subheading 7318.21.0090, without declaring
them subject to the ADD Order.
     On April 9, 2013, US&F requested an official scope rul-
ing from the United States Department of Commerce
(“Commerce”) pursuant to 19 C.F.R. § 351.225(c). In its re-
quest, US&F alleged that its washers were not covered by
the ADD Order. US&F explained that United States Cus-
toms and Border Protection (“CBP”) was “aware of the
HTSUS clarification being utilized by US&F,” and that
“[a]fter reviewing US&F’s response to a CBP Notice of Pro-
posed Action, CBP is allowing USF to continue making en-
try under heading 7318.21.0090[] with the understanding
that this scope determination was being readied and
shortly filed.” 2 J.A. 70.
     On July 8, 2013, without initiating a scope inquiry,
Commerce issued a final scope ruling that US&F’s washers
are within the scope of the ADD Order based on the factors
listed in 19 C.F.R. § 351.225(k)(1). Commerce also in-
structed CBP to suspend liquidation of “all unliquidated
entries of merchandise made on or after the first day mer-
chandise subject to the [ADD] Order was suspended for an-
tidumping purposes and collect cash deposits on all such
entries.” J.A. 396. Liquidation was suspended to October
19, 1993, the date the ADD Order was issued and the first
day CBP originally suspended liquidation of merchandise
subject to this order. US&F appealed Commerce’s scope


    1   AREMA is a professional engineering association
responsible for setting engineering standards for certain
railway washers.
    2   Neither US&F’s scope request, nor the record on
appeal, provide any more information about CBP’s Notice
of Proposed Action and its decision to allow US&F’s impor-
tation of washers under heading 7318.21.0090 and without
deposit of estimated antidumping duties.
UNITED STEEL AND FASTENERS v. UNITED STATES                5



ruling and its instructions to retroactively suspend liquida-
tion to the United States Court of International Trade
(“CIT”). United Steel & Fasteners, Inc. v. United States,
203 F. Supp. 3d 1235, 1241 (Ct. Int’l Trade 2017).
    The CIT affirmed Commerce’s scope ruling and re-
versed and remanded Commerce’s retroactivity determina-
tion. Id. at 1247–48. The CIT determined that Commerce
exceeded its regulatory authority by ordering retroactive
suspension of liquidation back to 1993 and ordered that
Commerce draft new suspension of liquidation instruc-
tions. Id. at 1248, 1255. On remand, Commerce issued
new instructions to suspend liquidation on or after July 8,
2013, the date when Commerce issued the final scope rul-
ing regarding US&F’s washers. The CIT determined that
Commerce’s new suspension instructions complied with its
remand order and entered judgment.
     Commerce now appeals the CIT’s judgment on retroac-
tivity and US&F cross-appeals the CIT’s affirmance of
Commerce’s scope ruling. We have jurisdiction under 28
U.S.C. § 1295(a)(5).
                        DISCUSSION
    We review decisions of the CIT de novo, applying the
same substantial evidence standard the CIT uses in re-
viewing Commerce’s antidumping duty determinations.
AMS Assocs., Inc. v. United States, 737 F.3d 1338, 1342
(2013). We have consistently emphasized that Commerce
is entitled to substantial deference when interpreting its
own antidumping duty orders because the meaning and
scope of such orders is within Commerce’s particular exper-
tise and special competence. King Supply Co., LLC v.
United States, 674 F.3d 1343, 1348 (Fed. Cir. 2012) (citing
Tak Fat Trading Co. v. United States, 396 F.3d 1378, 1382
(Fed. Cir. 2005); and Sandvik Steel Co. v. United
States, 164 F.3d 596, 600 (Fed. Cir. 1998)). As a result,
parties challenging Commerce’s scope determinations un-
der substantial evidence review confront a high barrier to
6               UNITED STEEL AND FASTENERS v. UNITED STATES




reversal. Id. (quoting Nippon Steel Corp. v. United
States, 458 F.3d 1345, 1352 (Fed. Cir. 2006)). That the ev-
idence in the record could result in two inconsistent conclu-
sions does not, alone, prevent Commerce’s conclusion from
being supported by substantial evidence. Id. (quoting Am.
Silicon Techs. v. United States, 261 F.3d 1371, 1376 (Fed.
Cir. 2001)). Because the retroactivity issue depends upon
whether US&F’s washers are covered by the ADD Order,
we address the scope ruling issue first.
                       I.   Scope Ruling
    When issues arise as to whether a product is within the
scope of an antidumping duty order, Commerce “issues
‘scope rulings’ that clarify the scope of an order . . . with
respect to particular products.” 19 C.F.R. § 351.225(a). An
interested party may submit an application with Com-
merce for a scope ruling. Id. at § 351.225(c)(1). Relevant
to this case, Commerce may render a scope ruling with or
without a “scope inquiry,” a broader inquiry as to whether
a product is included within the scope of an antidumping
duty order. Commerce’s decision to initiate a scope inquiry
turns on whether it can render a scope ruling based solely
upon a party’s application for a scope ruling and the de-
scriptions of the subject merchandise referred to in
§ 351.225(k)(1). Id. at § 351.225(e). Paragraph (k)(1) pro-
vides that Commerce will consider the “descriptions of the
merchandise contained in the petition [for imposition of an
antidumping duty order], the initial investigation, and the
determinations of the Secretary (including prior scope de-
terminations) and the [International Trade] Commission.”
Id. at § 351.225(k)(1). If Commerce can render a ruling on
that basis, it will issue a scope ruling. If not, it will initiate
a scope inquiry and will further consider:
       (i) The physical characteristics of the product;
       (ii) The expectations of the ultimate purchas-
       ers;
       (iii) The ultimate use of the product;
UNITED STEEL AND FASTENERS v. UNITED STATES                  7



      (iv) The channels of trade in which the prod-
      uct is sold; and
      (v) The manner in which the product is adver-
      tised and displayed.
Id. at § 351.225(k)(2). Commerce’s analysis of the (k)(1)
sources against the product in question produces “factual
findings reviewed for substantial evidence.” Meridian
Prods., LLC v. United States, 851 F.3d 1375, 1382 (Fed.
Cir. 2017) (citing Fedmet Res. Corp. v. United States, 755
F.3d 912, 919–22 (Fed. Cir. 2014) (reviewing Commerce’s
analysis under § 351.225(k)(1) for substantial evidence)).
Here, Commerce determined that US&F’s washers were
within the scope of the ADD Order based solely on the (k)(1)
sources and, thus, did not initiate a scope inquiry. J.A. 393.
    US&F argues that its washers have a distinct design
and function from helical spring lock washers subject to the
scope of the ADD Order. Commerce responds that US&F’s
washers are “spring” washers, “helical” in nature, and
function as lock washers, and, thus, within the scope of the
ADD Order. As previously noted, the ADD Order covers
“certain helical spring lock washers (HSLWs).” ADD Order
at 58 Fed. 53,914 (emphasis added). The parties do not
dispute that US&F’s washers are spring lock washers. In-
stead, they dispute whether US&F’s AREMA washers are
“helical,” and, if so, whether they are the helical type cov-
ered by the ADD Order.
    In determining that US&F’s washers are “helical,”
Commerce looked to the Petition, a (k)(1) source, and con-
cluded that “helical” means “both a description of appear-
ance, i.e., in the form of a helix, and a spring-like attribute
or locking function to prevent loosening which is present
when the helix is compressed.” J.A. 391 (citing Petition at
5–6). Commerce then noted that the “pictures provided by
US&F clearly show the helical aspect of AREMA washers.”
J.A. 392 (citing US&F’s Scope Request). Commerce also
noted that “[a] significant portion” of helical spring lock
8              UNITED STEEL AND FASTENERS v. UNITED STATES




washers of “larger sizes are used for installation of railroad
tracks.” J.A. 392 (quoting Petition at 3). Commerce noted
that this is precisely the type of application for which the
US&F’s washers are designed. Taken together, this is sub-
stantial evidence that supports Commerce’s conclusion
that US&F’s washers are “helical” spring lock washers that
fall within the scope of the ADD Order.
    US&F argues that Commerce failed to consider that
US&F’s washers are used only in the rail industry, unlike
the helical spring lock washers subject to the ADD Order,
which are used for mechanical applications, such as in ma-
chinery and vehicles. We reject this argument. Commerce
acknowledged that US&F’s washers are used for railways
but that this trade usage did not exclude them from the
scope of the ADD Order. Commerce explained that, given
the language of the ADD Order and the Petition, the sub-
ject helical spring lock washer is not defined by a specific
trade or industry but by its physical and functional “heli-
cal” characteristic. Moreover, as noted above, the Petition
even mentions that a “significant” portion of larger sized
helical spring lock washers are used for railway purposes,
evincing that subject helical spring lock washers are used
in the railway industry in addition to mechanical applica-
tions.
    US&F next argues that Commerce improperly disre-
garded a “critical” physical difference between the cross-
sections of the subject helical spring lock washers and
US&F’s washers, with the former being trapezoidal and
the latter, rectangular. We disagree. Commerce explicitly
acknowledged that “helical spring lock washers are gener-
ally designed with a trapezoidal cross section,” but that
“this attribute does not change the basic function of the
washer; it simply adds to the spring or locking function the
helix provides.” J.A. 392. Commerce also noted that there
was no evidence that helical spring lock washers were al-
ways trapezoidal.
UNITED STEEL AND FASTENERS v. UNITED STATES                  9



     US&F finally argues that Commerce failed to properly
consider that its washers, certified pursuant to AREMA
standards, were neither described in the Petition nor sub-
ject to the initial antidumping duty investigation in 1992.
In particular, US&F argues that because the Petition and
the investigation record reference the American Society of
Mechanical Engineers (“ASME”) certification standards in-
stead of the AREMA certification standards, this is evi-
dence that its washers do not fall within the scope of the
ADD Order. This argument is not persuasive. As Com-
merce explained, the language of the ADD Order, the Peti-
tion, and the record of the initial investigation did not
specify that subject helical spring lock washers must be de-
signed to meet ASME or any other specific industry speci-
fication or that lock washers designed to meet AREMA
standards were excluded. Thus, the fact that AREMA cer-
tification standards were not described in the Petition or in
the investigation record does not mean that US&F’s
AREMA washers are excluded from the scope of the ADD
Order.
   In sum, because we find that Commerce’s scope deter-
mination is supported by substantial evidence, we affirm.
                      II. Retroactivity
    The second issue on appeal concerns whether Com-
merce’s retroactive suspension of liquidation was lawful.
The parties do not dispute that, after Commerce issues a
final affirmative scope ruling, Commerce may retroactively
suspend liquidation for all unliquidated entries entered on
or after the initiation date of the scope inquiry. 19 C.F.R.
§ 351.225(l)(3). Section 351.225(l)(3), however, is silent as
to how far back suspension of liquidation can go when there
has been no scope inquiry.
    An agency’s interpretation of its own ambiguous regu-
lation is controlling unless it is “plainly erroneous or incon-
sistent with the regulation.” Auer v. Robbins, 519 U.S. 452,
461 (1997). The Supreme Court recently clarified in Kisor
10              UNITED STEEL AND FASTENERS v. UNITED STATES




v. Wilkie that a court should not afford Auer deference un-
less “the regulation is genuinely ambiguous.” 139 S. Ct.
2400, 2415 (2019). “[I]f there is only one reasonable con-
struction of a regulation . . . then a court has no business
to deferring to any other reading.” Id. If a genuine ambi-
guity remains, then the agency’s reading must still be rea-
sonable in order to receive Auer deference. Id.
    Commerce’s regulatory authority concerning suspen-
sion of liquidation following a final affirmative scope ruling
is contained at 19 C.F.R. § 351.225(l)(3).            Section
351.225(l)(3) provides:
     (3) If the Secretary issues a final scope ruling, un-
     der either paragraph (d) or (f)(4) of this section, to
     the effect that the product in question is included
     within the scope of the order, any suspension of liq-
     uidation under paragraph (l)(1) or (l)(2) of this sec-
     tion will continue. Where there has been no
     suspension of liquidation, the Secretary will
     instruct the Customs Service to suspend liqui-
     dation and to require a cash deposit of estimated
     duties, at the applicable rate, for each unliquidated
     entry of the product entered, or withdrawn from
     warehouse, for consumption on or after the date
     of initiation of the scope inquiry. If the Secre-
     tary’s final scope ruling is to the effect that the
     product in question is not included within the scope
     of the order, the Secretary will order any suspen-
     sion of liquidation on the subject product ended and
     will instruct the Customs Service to refund any
     cash deposits or release any bonds relating to this
     product.
19 C.F.R. § 351.225(l)(3) (emphases added). This regulation
is clear. When Commerce issues a final scope ruling, and
liquidation has not previously been suspended, Commerce
may suspend liquidation beginning “on or after the date of
initiation of the scope inquiry.” Id. The regulation does not
UNITED STEEL AND FASTENERS v. UNITED STATES               11



allow suspension of liquidation before a scope inquiry. Af-
fording Commerce deference here would permit Commerce
“under the guise of interpreting a regulation, to create de
facto a new regulation.” Kisor, 139 S. Ct. at 2415 (internal
quotations omitted).
    Supporting our interpretation is AMS, in which we de-
termined that identical language in another subsection of
§ 351.225 was unambiguous. AMS, 737 F.3d at 1343. In
AMS, Commerce did not conduct a scope inquiry yet retro-
actively suspended liquidation to January 31, 2008, the be-
ginning of the relevant administrative review period with
respect to an antidumping duty order. Id. At issue was
whether Commerce could do so pursuant to § 351.225(l)(2).
Id. The only relevant difference between that subsection
and 351.225(l)(3) at issue here is that the former applies to
preliminary scope rulings while the latter applies to formal
scope rulings. Notably, both sections provide that if liqui-
dation has not yet been suspended, then suspension of liq-
uidation occurs “on or after the date of initiation of the
scope inquiry.” 19 C.F.R. § 351.225(l)(2), (3). Focusing on
this language, the court noted that “the suspension of liq-
uidation and imposition of antidumping cash deposits may
not be retroactive but can only take effect ‘on or after the
date of the initiation of the scope inquiry.’” AMS, 737 F.3d
at 1344. The court explained that “[t]he unambiguous lan-
guage of the regulation only authorizes Commerce to act on
a prospective basis, and such express prospective authori-
zation reasonably is interpreted to preclude retroactive au-
thorization.” Id. (first emphasis added). The court
concluded that Commerce’s suspension instructions to CBP
were “clearly inconsistent with the limited prospective au-
thority provided by § 351.225(l)(2)” and, thus, Commerce
exceeded its regulatory authority. Id.
    Here, like in AMS, Commerce did not initiate a scope
inquiry and yet issued instructions to CBP to retroactively
suspend liquidation to October 19, 1993, the issuance date
of the ADD Order. Thus, Commerce’s instructions are
12             UNITED STEEL AND FASTENERS v. UNITED STATES




“clearly inconsistent with the limited prospective authority
provided” by § 351.225(l)(3) and must be vacated.
    Even if § 351.225(l)(3) could arguably be viewed as am-
biguous, Commerce’s interpretation is not “within the
bounds of reasonable interpretation.” Kisor, 139 S. Ct. at
2416 (internal quotations omitted). This court will not de-
fer to an agency’s interpretation of a regulation when the
evidence shows that “the proffered interpretation runs con-
trary to the intent of the agency at the time of enactment
of the regulation.” Gose v. U.S. Postal Serv., 451 F.3d 831,
837 (Fed. Cir. 2006) (citing Gardebring v. Jenkins, 485 U.S.
415, 430 (1988)).
     Here, the regulatory history of § 351.225(l)(3) indicates
that Commerce intended to limit the reach of retroactive
suspension of liquidation. Prior to promulgating this reg-
ulation, Commerce received comments from the public
that, after an affirmative scope ruling, Commerce should
suspend liquidation for all unliquidated entries, even those
that were entered prior to the initiation of a scope inquiry.
Antidumping Duties; Countervailing Duties, 62 Fed. Reg.
27,296, 27,327–28 (Dep’t Commerce May 19, 1997). The
public argued that “the Department must view any mer-
chandise that it determines to be within the scope of an or-
der as always having been within the scope” since “scope
rulings only clarify, and do not expand, the scope of an or-
der.” Id. Commerce, however, did not do this. Instead,
Commerce tailored § 351.225(l)(3), noting that if liquida-
tion has not yet been suspended, then suspension of liqui-
dation would occur on entries “made on or after the date of
initiation of the scope inquiry and that remain unliquidated
as of the date of publication of the affirmative ruling.” Id.
at 27,328 (emphasis added). In so doing, Commerce ex-
plained that “[s]uspension of liquidation is an action with
a potentially significant impact on the business of U.S. im-
porters and foreign exporters and producers.” Id. Com-
merce also explained that “when liquidation has not been
suspended, Customs, at least, and perhaps the Department
UNITED STEEL AND FASTENERS v. UNITED STATES              13



as well, have viewed the merchandise as not being within
the scope of an order, importers are justified in relying
upon that view, at least until the Department rules other-
wise.” Id. (emphasis added). Thus, Commerce’s current
position, that suspension of liquidation can extend back to
the issuance date of the ADD Order, after US&F relied on
the government’s liquidation of its product for almost
twenty years, runs counter to Commerce’s prior position
evidenced in the regulatory history. Commerce cannot now
change course and broadly apply § 351.225(l)(3).
    Commerce argues that its interpretation of
§ 351.225(l)(3) was reasonable and should be afforded def-
erence. Commerce notes that it did not conduct a scope in-
quiry and instead entered a scope ruling based on the (k)(1)
factors. Thus, Commerce argues, US&F’s washers were
“clearly” subject to the ADD Order and it was “reasonable
for Commerce to conclude that liquidation should have
been suspended from the date of the initial suspension for
merchandise subject to the order.” We disagree.
    As the CIT noted, there was a genuine issue as to
whether US&F’s washers were in scope. J.A. 29. Before
US&F requested a scope ruling at the behest of CBP, CBP
had not been collecting deposits of antidumping duties on
US&F entries for almost twenty years, suggesting that
CBP initially did not view US&F entries as within the
scope of the ADD Order. Id. In light of this uncertainty,
Commerce granted US&F’s request for a scope ruling. Id.
Although Commerce characterizes its scope ruling as not
materially clarifying the scope of the ADD Order but
merely confirming that US&F’s washers were in scope,
Commerce misapprehends the nature of a scope ruling. As
the CIT noted, “[a] scope ruling by definition is a determi-
nation by Commerce that clarifies the scope of a standing
antidumping or countervailing duty order.” Id. (citing 19
C.F.R. § 351.225(a) (noting that when “issues arise as to
whether a particular product is included within the scope
14             UNITED STEEL AND FASTENERS v. UNITED STATES




of an antidumping or countervailing duty order,” Com-
merce issues scope rulings that “clarify the scope of an or-
der” with respect to particular products)). Thus, a scope
ruling does not merely “confirm” the scope of an antidump-
ing duty order but instead clarifies the unclear scope of the
order and whether the particular product at issue falls
within that scope. As this court has long noted, only Com-
merce can interpret and clarify the scope of an antidump-
ing duty order. See, e.g., Mid Continent Nail Corp. v.
United States, 725 F.3d 1295, 1300 (Fed. Cir. 2013) (“In is-
suing scope rulings, Commerce . . . enjoys substantial free-
dom to interpret and clarify its antidumping orders.”
(internal quotations omitted)).
     Commerce also argues that its interpretation of
§ 351.225(l)(3) is appropriate because it prevents games-
manship and delay. According to Commerce, importers
could be encouraged “to delay their request for a scope rul-
ing from Commerce, because if entries are only suspended
prospectively, importers could import potentially in-scope
product without paying duties.” Appellant’s Br. at 22.
While we do not disagree with Commerce’s argument, to be
clear, we do not find that such gamesmanship occurred in
this case. First, we note that Commerce always retains
the authority to self-initiate a scope inquiry and, thus, is
not bound by the timing of the importer’s scope ruling re-
quest to determine whether a product is in scope. 19 C.F.R.
§ 351.225(b) (“If the Secretary determines from available
information that an inquiry is warranted to determine
whether a product is included within the scope of an anti-
dumping or countervailing duty order . . . the Secretary will
initiate an inquiry . . . .”). Second, in this case, there was
no undue delay in requesting a scope ruling. Once US&F
received CBP’s Notice of Proposed Action and became
aware that its products were potentially in scope, US&F
timely filed its scope ruling with Commerce.
UNITED STEEL AND FASTENERS v. UNITED STATES               15



                       CONCLUSION
    We hold that Commerce exceeded its regulatory au-
thority under 19 C.F.R. § 351.225(l)(3) by retroactively sus-
pending liquidation to the issuance date of the ADD Order.
We also find that substantial evidence supports Com-
merce’s final scope ruling that US&F’s washers are within
the scope of the ADD Order. For these reasons, we affirm.
                       AFFIRMED
                           COSTS
    No costs.